17‐1651‐cv 
Negron v. Berryhill 
                                                  
                                        UNITED STATES COURT OF APPEALS 
                                             FOR THE SECOND CIRCUIT 
 
                                                    SUMMARY ORDER 
                                                                      
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 26th day of April, two thousand eighteen. 
                     
PRESENT:  GUIDO CALABRESI,  
                    DENNY CHIN, 
                    SUSAN L. CARNEY, 
                                         Circuit Judges. 
                     
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
LUZ CELENIA NEGRON, 
                                         Plaintiff‐Appellant, 
                                                                                                 
                                         v.                                         17‐1651‐cv 
                                                                                     
NANCY A. BERRYHILL, ACTING COMMISSIONER 
OF SOCIAL SECURITY,*
                                         Defendant‐Appellee. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 



                                                 
  
*      Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Acting Commissioner Nancy 
A. Berryhill is automatically substituted for former Commissioner Carolyn Colvin. 
                                                                                              

FOR PLAINTIFF‐APPELLANT:                 SARAH H. BOHR, Bohr & Harrington, LLC, 
                                         Atlantic Beach, Florida, and Sharmine Persaud, 
                                         Persaud & Zeltmann, Massapequa, New York.  
 
FOR DEFENDANT‐APPELLEE:                  CANDACE SCOTT APPLETON, Assistant U.S. 
                                         Attorney (Varuni Nelson, Arthur Swerdloff, 
                                         Assistant United States Attorneys, on the brief), 
                                         for Richard P. Donoghue, United States 
                                         Attorney for the Eastern District of New York, 
                                         Brooklyn, New York.   
 
              Appeal from the United States District Court for the Eastern District of 

New York (Spatt, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.  

              Plaintiff‐appellant Luz Celenia Negron appeals the district courtʹs March 

31, 2017 order and judgment upholding the decision of the Commissioner of Social 

Security (the ʺCommissionerʺ) to deny Negronʹs application for disability benefits.  We 

assume the partiesʹ familiarity with the underlying facts, procedural history, and issues 

on appeal. 

              In 2012, Negron applied for social security disability and supplemental 

security income benefits, claiming that she had been unable to work since 2008 due to 

lower back pain.  After her claims were denied on January 31, 2013, Negron requested a 

hearing before an ALJ.  Following a November 26, 2013 hearing, on January 17, 2014, 

the ALJ (Weiss, A.L.J.) issued a decision concluding that Negron was not disabled 

because she had the residual functional capacity to perform ʺless than a full range of 

                                           ‐ 2 ‐ 
 
                                                                                                

light work,ʺ as defined in 20 C.F.R. § 404.1567(b) and 20 C.F.R. § 416.967(b), and was 

capable of performing her past relevant work as a cashier and an assembler.  Tr. 15.  On 

April 16, 2015, the Appeals Council denied Negronʹs request for review of the ALJʹs 

decision, which then became the final decision of the Commissioner.   

              On May 1, 2015, Negron filed suit seeking review of the Commissionerʹs 

final decision pursuant to 42 U.S.C. § 405(g).  The district court (Spatt, J.) upheld the 

Commissionerʹs decision on March 31, 2017, and this appeal followed.   

              ʺIn reviewing a district courtʹs decision upholding a decision of the 

Commissioner, we ʹreview the administrative record de novo to determine whether there 

is substantial evidence supporting the Commissionerʹs decision and whether the 

Commissioner applied the correct legal standard.ʹʺ  Zabala v. Astrue, 595 F.3d 402, 408 

(2d Cir. 2010) (quoting Machadio v. Apfel, 276 F.3d 103, 108 (2d Cir. 2002)).  ʺSubstantial 

evidence is ʹmore than a mere scintillaʹ and ʹmeans such relevant evidence as a 

reasonable mind might accept as adequate to support a conclusion.ʹʺ  Greek v. Colvin, 

802 F.3d 370, 375 (2d Cir. 2015) (per curiam) (quoting Richardson v. Perales, 402 U.S. 389, 

401 (1971)).  Under this highly deferential standard of review, ʺ[i]f evidence is 

susceptible to more than one rational interpretation, the Commissionerʹs conclusion 

must be upheld.ʺ  McIntyre v. Colvin, 758 F.3d 146, 149 (2d Cir. 2014).  Upon such 

review, we conclude that the ALJʹs determination that Negron was not disabled was 

supported by substantial evidence.  



                                             ‐ 3 ‐ 
 
                                                                                               

              Although the ALJ did not explicitly discuss the treating physician rule, 

ʺthe substance of the treating physician rule was not traversed.ʺ  Halloran v. Barnhart, 

362 F.3d 28, 32 (2d Cir. 2004) (per curiam).  We generally afford controlling weight to 

the opinion of a claimantʹs treating physician, but an opinion need not be given 

controlling weight if it conflicts with ʺother substantial evidence in the recordʺ because 

ʺ[g]enuine conflicts in the medical evidence are for the Commissioner to resolve.ʺ  Veino 

v. Barnhart, 312 F.3d 578, 588 (2d Cir. 2002).  Here, Dr. Parkerʹs medical source statement 

was ʺinconsistent with [his] office visit notesʺ and ʺthe assessed limitations [were] 

disproportionate to the clinical findings.ʺ  Tr. 19.  In addition to those discrepancies, 

substantial evidence in the record as a whole contradicted Dr. Parkerʹs opinion.  Hence, 

the ALJ was permitted to give Dr. Parkerʹs opinion ʺlittle weight.ʺ  Id.   

              We also conclude that the ALJʹs determination that Negron has the 

residual functional capacity to perform past relevant work was supported by 

substantial evidence.  Although an ALJ ʺis not free to set his own expertise against that 

of a physician,ʺ Burgess v. Astrue, 537 F.3d 117, 131 (2d Cir. 2008) (quoting Balsamo v. 

Chater, 142 F.3d 75, 81 (2d Cir. 1998)), the ʺultimate determination of whether a person 

has a disability within the meaning of the Act belongs to the Commissioner,ʺ Greek, 802 

F.3d at 374.  Absent Dr. Parkerʹs medical source statement, which the ALJ could 

properly discount in this case, there was no medical reason to conclude that Negron 

could not perform past relevant work.   



                                             ‐ 4 ‐ 
 
                                                                                              

              The ALJʹs credibility determination was also supported by substantial 

evidence.  An ALJ is required to consider a claimantʹs reports about her symptoms and 

limitations, 20 C.F.R. § 416.929(a), but ʺis not required to accept the claimantʹs subjective 

complaints without question; he may exercise discretion in weighing the credibility of 

the claimantʹs testimony in light of the other evidence in the record,ʺ Genier v. Astrue, 

606 F.3d 46, 49 (2d Cir. 2010).  Here, Negronʹs reports of when her symptoms 

commenced and their severity were not consistent.   

              Given the degenerative nature of Negronʹs back condition, the situation 

might well be different were we considering later dates.  But that is not before us, and 

Negron remains free to apply for disability benefits anew if her condition warrants it.  

              We have considered Negronʹs remaining arguments and find them to be 

without merit.  Accordingly, we AFFIRM the judgment of the district court. 

                                           FOR THE COURT: 
                                           Catherine OʹHagan Wolfe, Clerk 




                                            ‐ 5 ‐